Mr. Justice Yantis delivered the opinion of the court: Ashley W. Harlow has filed his claim as another of the members of the Howitzer Co. 130th Inf. I. N. G. who was in the military bus-fire accident near Pana, Illinois on July 26, 1933. (See Case vs. State — C. of C. No. 2469.) A Military Medical Board in considering his case on August 8, 1934 found there were no visible scars and no disability. Claimant in his testimony herein agrees with the conclusion reached by the medical board and states that the only effects upon him as a result of the accident were burns across the knuckles of the left hand, the left side of his nose and a bruised elbow. He was not regularly employed prior to the accident but had been working on Saturdays on the basis of $18.00 per week. The State has assumed the payment of medical expense in his behalf of $4.50. Claimant lost personal effects of the value of Eighty-five Cents (85c). There being no permanent disability the only loss of time that could be calculated for which claimant might be entitled to compensation would be three days, between the time of the bus-fire and his departure for Camp Grant. If the Compensation Act was applied there could be no award, but the court under authority vested in it under the Military and Naval Code, is of the opinion that claimant should be compensated for the three days time on the basis of his wages at $18.00 per week and also for the loss of property, and on this basis a total award of $9.85 is allowed.